Case: 12-11176   Date Filed: 08/15/2012   Page: 1 of 4

                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 12-11176
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:11-cv-03281-TWT



JOHN COUREMBIS, individually and
as Executor of the Estate of
Dorothy C. Courembis,
                                                      Plaintiff-Appellant,
                                   versus

UNITED OF OMAHA LIFE INSURANCE COMPANY,

                                                      Defendant-Appellee.

                      __________________________

                Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                             (August 15, 2012)



Before TJOFLAT, HILL and KRAVITCH, Circuit Judges.
                 Case: 12-11176        Date Filed: 08/15/2012      Page: 2 of 4

PER CURIAM:



       In this diversity appeal, the district court granted defendant-appellee United

of Omaha Life Insurance Company’s (United), motion to dismiss the complaint for

failure to state a claim for relief under Fed. R. Civ. P. 12(b)(6). It did so on the

basis that plaintiff-appellant John C. Courembis (Courembis) had not pled a

plausible breach of contract claim under Georgia law.

       In 1999, Beverly Harden (Harden) applied for a $1,000,000 life insurance

policy with United, insuring the life of Dorothy C. Courembis (Dorothy), mother

of Courembis.1 On the application, the sole beneficiary of the policy is designated

as “Beverly C. Harden - Trustee for the Dorthy C. Courembis Irrevocable Trust,”

with a stated relationship as “Trustee.” The policy was issued to Harden, as

trustee.

       From 1999, until her death in 2008, Dorothy funded the trust, and Harden,

as trustee, made annual premium payments to United of approximately $75,000

per year. Upon Dorothy’s death, Harden, as trustee, in her capacity as beneficiary

of the life insurance policy upon Dorothy’s life, submitted a claim under the

policy. United paid the claim by issuing a check to “Beverly Harden, trustee of



       1
           Courembis is the executor of his mother’s, Dorothy, estate.

                                                 2
                Case: 12-11176        Date Filed: 08/15/2012       Page: 3 of 4

the Dorothy C. Courembis Trust.” 2 Courembis claims that Harden absconded

with the $997,814.80, in policy benefits.3 Under the terms of the irrevocable trust,

Courembis was entitled to receive half of the amount.

       The district court found that the facts of the complaint, construed as true,

did not state a claim for relief, therefore United did not breach the insurance

contract.4 United paid the proceeds to Harden, as trustee, the named beneficiary

under the policy, the correct payee under the terms of the life insurance policy. In

so doing, the district court found that United properly discharged its duties as

required by statute. O.C.G.A. § 33-24-41. We agree.

       Georgia law provides that, once the insurer pays the person designated in

the policy as being entitled to the proceeds, the insurer is discharged from all

claims under the policy. O.C.G.A. § 33-24-41; see also Colonial Life & Accident

Ins. Co. v. Heveder, 274 Ga. App. 377, 379 (2005). In addition, United did not

receive notice, before paying Harden, that some other beneficiary should receive




       2
          Harden was the trustee of two trusts established by Dorothy: a living trust and an
irrevocable trust. United’s check did not specify which trust was the recipient.
       3
          Courembis has filed a separate, ongoing suit against Harden under O.C.G.A. § 53-12-302,
alleging that Harden did not discharge her duties as trustee after United issued payment.
       4
          The district court also dismissed Courembis’ bad faith claim against United under O.C.G.A
§ 33-4-6, on the ground that United had discharged its duties under the policy. Courembis’ motion
for summary judgment was denied as moot.

                                                3
              Case: 12-11176    Date Filed: 08/15/2012   Page: 4 of 4

payment; United had no duty to foresee that Harden would abscond with the

proceeds. Id. at 379-80.

      We have reviewed the record in this appeal, the briefs and the arguments of

counsel. Finding no error, we affirm the judgment of the district court.

      AFFIRMED.




                                         4